Per Curiam.
This matter came on upon the complaint against Thomas J. Gorham of Lincoln, Nebraska, made by the Committee on Inquiry in the Third Judicial District, and his voluntary surrender of license and consent to the entry of a disciplinary order against him.
Upon due consideration thereof, it is ordered by the court, based upon the charges described in the complaint and the respondent’s voluntary surrender of his license, waiver of disciplinary proceedings, and consent to the entry of an order of disbarment, that said Thomas J. Gorham be, and he hereby is, disbarred.
Dated this 21st day of June 1982.
Judgment of disbarment.